Citation Nr: 1214201	
Decision Date: 04/18/12    Archive Date: 04/27/12

DOCKET NO.  00-14 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include depression and post-traumatic stress disorder (PTSD). 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to June 1973. 

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a February 2000 rating decision that, in pertinent part, declined to reopen the Veteran's claims for service connection for PTSD and for a low back disability.  The Veteran timely appealed. 

In April 2002, the Board reopened the claims and undertook additional development pursuant to the provisions of 38 C.F.R. § 19.9 (2003).  Subsequently, the provisions of 38 C.F.R. § 19.9 were invalidated.  See Disabled American Veterans  v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Thus, in May 2004, the Board remanded the Veteran's claims for initial consideration of the recently developed evidence and further action. 

The Veteran also appealed an August 2004 rating decision that denied service connection for diabetes mellitus, and denied entitlement to a TDIU.  

In a June 2006 decision, the Board denied the Veteran's claims.  He appealed the Board's June 2006 decision to the United States Court of Appeals for Veterans Claims (Court).  In an October 2007 Joint Motion for Partial Remand, the VA General Counsel and the appellant moved to remand the Veteran's claims for service connection for psychiatric and low back disorders, diabetes mellitus, and a TDIU to the Board.  The Court granted the motion and the case was returned to the Board. 

In February 2008, the Board remanded the case to the RO via the Appeals Management Center (AMC) in Washington, D.C., to afford the Veteran an opportunity for a hearing.  In August 2008, the Veteran testified during a video conference hearing before the undersigned.  A transcript of the hearing is of record. 

In September 2008, the Board again remanded the case to the RO via the AMC for further development.  In a February 2010 decision, the Board denied the Veteran's claims for service connection for psychiatric and low back disorders, diabetes mellitus, and entitlement to a TDIU.  

The Veteran appealed that portion of the Board's February 2010 decision that denied his claims for service connection for a psychiatric disorder and entitlement to a TDIU.  In an August 2010 Order, the Court granted a Joint Motion for Remand from the appellant and the VA General Counsel, vacated those portions of the February 2010 Board decision, and remanded the matters to the Board for additional proceedings.

In March 2011, the Board remanded the Veteran's claims to the RO via the AMC for further evidentiary development.

The appeal is REMANDED to the RO via the AMC.  VA will notify the appellant if further action is required.


REMAND

In March 2011, the Board remanded the Veteran's case to the RO.  In its March 2011 remand, the Board explained in detail its conclusion that corroborated stressors were not shown in the Veteran's case.  The Board directed that the Veteran be scheduled for a VA examination to determine if he has PTSD related to his active military service.  Further, the Board directed the examiner to provide an opinion as to whether the Veteran had PTSD or another psychiatric disorder related to service and that "[t]he examination report should include the complete rationale for all opinions expressed".  Unfortunately, despite the RO's best efforts, this was not done.  See Stegall v. West, 11 Vet. App. 268 (1998) (where the remand orders of the Board are not complied with, the Board commits error as a matter of law when it fails to ensure compliance, and further remand will be mandated). 

VA medical records, dated from October 2009 to February 2012, obtained from the Veteran's Virtual VA electronic file and considered by the RO, show that the Veteran continued to be diagnosed with PTSD but received no mental health clinic treatment.  In January 2012, he denied having suicidal and homicidal ideation and reported no interest in participating in a PTSD program.  

Earlier dated VA medical records also include diagnoses of, and treatment for, PTSD, including on August 2, 2004, when Sertraline was prescribed to help with the Veteran's PTSD (Volume 3).

In November 2011, the Veteran was afforded a VA PTSD examination.  The examiner indicated that she reviewed the Veteran's claims file and VA medical records.  The examination report reflects the Veteran's stressor of getting planes ready for missions, search and rescue, and thinking about how he survived and that some of his friends did not; it was concluded that the claimed stressors were inadequate to support a diagnosis of PTSD.  The examination report indicates that the Veteran was not exposed to a traumatic event; the traumatic event was not persistently re-experienced, there was no persistent avoidance of stimuli associated with the trauma or numbing of general responsiveness, and no persistent symtoms of increased arousal.  The examiner said that the Veteran did not have any other symtoms attributable to PTSD or another psychiatric disorder.  She commented that the Veteran did not meet criteria for any mental health disorder at this time and that no testing was required.  The examiner did not provide a rationale for her opinion.

In January 2012, the recent VA examiner responded to the RO's request to provide a rationale for her opinion.  She referenced the examination report and noted her review of the Veteran's claims file and his other VA medical records.  She also noted that the Remarks section of the examination report indicates that the Veteran did not meet the criteria for any mental health disorder and her rationale was that "criteria is not met".  

In a January 2012 report, William Rutledge, M.D., the Veteran's treating physician, said that the Veteran had psychiatric problems and showed evidence of depression, anxiety, sleep disturbances, and emotional instability consistent with major depression and PTSD.

But, in that regard, the Board notes that the appellant's claim for service connection for a psychiatric disorder including PTSD was received by VA in December 1998.  In July 1994, a VA examiner diagnosed PTSD, chronic, delayed, and dysthymia.  The VA examiner noted stressors described by the Veteran (none of which have been corroborated) to make the diagnosis, and also ample symptomatology (Volume #1).  In April 2000, the Veteran's treating physician, Dr. Rutledge, said that the Veteran's major stressor was presence in Vietnam and combat situations (Volume # 2).  In August 1, 2002 and October 3, 2002 written statements, a VA psychologist-examiner noted that three examiners said that the Veteran met the criteria for a diagnosis of PTSD and he did not see any evidence in the claims file indicating that any other diagnosis would be appropriate (Volume #3).  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110 (West 2002); see also Degmetich v. Brown, 104 F.3d 1328 (1997).  This requirement "is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim."  McLain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

Thus, the recent VA examiner must provide an opinion as to whether the appellant has exhibited a psychiatric disability at any time during the pendency of his claim, i.e., since December 1998, as a result of his active military service. 

Given that the issue of service connection for a psychiatric disorder including PTSD and depression is inextricably intertwined with the Veteran's appeal for entitlement to a TDIU, consideration of his TDIU must be deferred.  See Moffitt v. Brown, 10 Vet. App. 214 (1997); see also 38 C.F.R. § 17.161(h) (2011).

Accordingly, the case is REMANDED for the following action:

1. Obtain all VA medical records regarding the Veteran's treatment for the period from September 2009 to the present and associate them with the claims file.  If any records are unavailable, a memorandum detailing all efforts to obtain them should be placed in the claims file.

2. Return the Veteran's claims file to the VA physician who performed the November 2, 2011 VA Initial PTSD Examination and provided the January 5, 2012 Medical Opinion.  Request that examiner to provide a rationale for her opinion that the Veteran does not currently have PTSD or another diagnosed psychiatric disorder.  In rendering her opinion, the examiner should address the VA clinic records, July 1994 VA examination report, April 2000 and January 2012 statements from Dr. Rutledge, and August and October 2002 statements from the VA psychologist, that all diagnose the Veteran with PTSD.  A rationale must be provided for all opinions rendered. 

(If that examiner is unavailable, the Veteran should be scheduled for a new VA psychiatric examination to determine whether the diagnostic criteria for PTSD are met and to identify the etiology of any other psychiatric disorder found to be present.  The claims folder and a copy of this remand must be provided to the examiner prior to the examination.)  

i. All indicated tests and studies should be performed, including psychological testing and evaluation, such as the Minnesota Multiphasic Personality Inventory, and the Mississippi Scale for Combat-Related PTSD.

ii. The examiner should determine whether the Veteran currently suffers from PTSD related to his fear of hostile military or terrorist activity while on active duty and whether it is adequate to support a diagnosis of PTSD.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstances involved a psychological or psycho-physiological state of fear, helplessness, or horror.  

iii. For any current psychiatric disorder other than PTSD, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that it had its onset in service or is otherwise the result of disease or injury during service, to specifically include his assigned duties as an aircraft maintenance specialist in Thailand, as reported by the Veteran.  

iv. If the Veteran does not currently have PTSD and/or any other psychiatric disability, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran ever had PTSD and/or any other psychiatric disability (from December 1998 to present) that had its onset in service or is otherwise the result of disease or injury during service, to specifically include his assigned duties as an aircraft maintenance specialist in Thailand, as reported by the Veteran.  

v. A rationale must be provided for all opinions rendered.  In rendering that opinion, the examiner should address the VA clinic records, July 1994 VA examination report, April 2000 and January 2012 statements from Dr. Rutledge, and the August and October 2002 statements from the VA psychologist, that all diagnose the Veteran with PTSD.)   

3. After ensuring that the requested actions are completed, the RO/AMC should re-adjudicate the claims on appeal for service connection for a psychiatric disorder, to include depression and PTSD, and entitlement to a TDIU.  If the benefits sought are not fully granted, the Veteran and his attorney should be provided with a SSOC before the claims file is returned to the Board, if otherwise in order.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

